     Case 1:19-cv-08324-DLC Document 1-5 Filed 09/06/19 Page 1 of 9



                                       Affiliated Teaching            The llew Yor* Eyc end Er. Inflnnary
                                       Hospital of New York           310 East 14th Street
                                       Medical College                New York, NY 10003-4297
                                                                      Tel:2I2 979 4000
NewYork
Eve and Ear                                                           G. IUITCHAEL SAmso]l|,   ll,D., MBA
Infirmary of                                                          Go-DIREGToR, OCULAR |lrMUr{oLocv Ar,tD
Mount                                                                 UvErT|s SERvlcE

Sinai                                                                 14t Strest Office
                                                                                         5 Fax:(212) 9794512
                                                                      Phone:(2'l 2) 979451
                                                                      Tribeca Office
                                                                      Phone:(Z12) 366-3901 Fax(212) 966S235




July 22,2O13


Re: Amro M. Ali, M.D.


To Whom lt May Concern:


It is with great pleasure that I write a letter of recommendation for Amro Ali.

I came to know Amro when he was our fellow on the Ocular Inflammation and Uveitis
Research Fellowship with me at the NYEEI, starting in June 2007. His duties as a
clinical fellow included management of patients on my private practice and the NYEEI
residency teaching clinics, as well as research duties. His required research duties
involved all aspects of research, from formulation of research ideas to preparation of
manuscripts for peer review.

Amro's primary strength is his sincere dedication to his work. He has always made
himself available to staff to handle emergency visits and phone calls, and the office staff
even today consider him among the 'best and easiest' doctor to work with among the
fellows, residents, and medical students who have spent time on my service. Many of
my patients also still recall his pleasant demeanor and caring attitude.

Amro was also dedicated to his research. I recall him taking on a project with me to
review uveitis associated with spondylarthropathy within the first few days of his
fellowship, which eventually became a published manusoipt. He was also very active in
designing his own research programs based on ideas he came up with, including his
curiosity and insight into the relationship of estrogen to flare-ups of uveitis disease. At
the NYEEI (and probably elsewhere), most fellows are focused on developing their
clinical skills, and Amro is among the special few who pursue research knowledge and
skill with equal vigor as his clinical knowledge.

I've kept in touch with Amro since he's moved on to other pursuits. I see he's continued
to publish in the field of uveitis, under the mentorship of Drs. J. T" Rosenbaum and Eric
Schuler, known leaders in our field. I was also pleasantly surprised to see him back in

Re: Amro M. Ali, M.D.
Page 2




                                                 13
     Case 1:19-cv-08324-DLC Document 1-5 Filed 09/06/19 Page 2 of 9




New York, where he is pursuing research, and he and I have been in touch with the
consideration of collaboration on future studies related to ocular inflammation.

In summary, Amro represents those qualities highly sought out among academic
physicians: excellent clinical diagnostic skills as a result of both extensive iraining and
experience, paired with a kind personality and solid work ethic. I continue to wish frim tne
best in his endeavors, and have no doubt he will continue to contribute greafly to those
fortunate to work with him.

Please to not hesitate to contact me for any questions.




Co-director, Uveitis Service
Department of Ophthalmology
The New York Eye & Ear Infirmary
Phone: (212) 979-4515
E-mail: csamson@$vee.edu




                                              14
                             Case 1:19-cv-08324-DLC Document 1-5 Filed 09/06/19 Page 3 of 9




                      contlnuum
               H@l{h Pamers, Inr.

          At{iliated Teching Hospiel
       of NewYork Medlel College
                                                                                                                         DEPARTMENT OF OPHTHAL},IOLOGT
                                                                                                                               Wr,v\n,,NYEE.EDU,/EI\F.HTML


                                              August 25,2008

                                              RE: Dr. Amro Mohamed Mohamoud                 Ali
                ADHINISTRATION
       JO9EPH B.\i/ALSH, HD
                           Chairman           Dear Program Director,
      RICHARD B, ROSEN, MD
                       Vk€-Cllalme            It is a great pleaswe for me to write this letter in support of Dr. Amro Ali's
           PAUL A. SlDOTl, HD                  application for residency.
        Resldency   Proghm Dlrector

         LOIS l'1. MCNALLY, r4D                Dr. Ali is currently serving as a Fellow on the Ocular lmmunology and Uveitis
Dirccld of Hedical Sedent Eduetion
                                               Service at The New York Eye & Ear Infirmary, a position he began in June of
     GREGORY,ffwlITETt" M3
                Admlnilmtor                    20Al . I have lcnown him since November 20A7, when i joined the faculty here.

               FACUSIY PRAtrICE
                                               Over the last ten months, i have had the opportunity to directly supervise Dr, Ali in
      VITREO.RS'NAL DISEASGS                   both the clinical and research settings. One of the things that has stood out about
       JOSEPH B. \^/AI-SH, hrD
      RICHARD B, ROSEH, i1D                    Amro is his passion for ophthalmology, a running theme in all his work. Dr, Ali is
     RONALD C, GENTILE, MD
        ALFONSO PONCE, HD
                                               a remarkably dedicated scholar, regularly doing extensive background reading for
                        GLAI,ICOHA
                                               his clinical work without the need for external encouragement. As a result, he is
           PAUL      4' SlDOTI, t'tD           able to engage in extensive discussions with me regarding patient diagnoses and
OCULAR IHUUNOIOGV & UVFITIS                    treatments and to think critically about what he is told. Amro's intelligence is
    C. I'iICHAEL sAl'lsON, HD
      SANJ.TY Il. KEDHAR, ED                   evident in the questions he asks and I am pleased to be challenged by such a bright
    CORNS, ANTERIOR SEGHENT                    fellow, It is apparent to me that he does this not only from a desire to provide
          & EXTERNA DISEASE
               ANNE KO, HD                     quality patient care, but also out of a genuine interest in the field.
        TERRY L, KAIURA, Ms
            KIRA MANUSIS, HD                   Amro completed his medical training as well as 2 years of post-graduate training in
       S.A,NIAY n. KEDH.A&        xD
                                               ophthalmology at Alexandria University in Egypt. Subsequentiy, he has completed
     KEMrcREFUTIYE SURGERY
       TERRY L. KATURA HD                      clinical fellowships in neuro-ophthalmology, medical retina and now uveitis.
            KIRA MANUSIS} HD
                                               Rather than suggest an unfocused approach, I think this speaks to the breadth and
         LOIS M. MCNALLYT HD
                                               depth of Dr. Ali's interests in the field. Supewisors from each fellowship have
                 ANNE KO, l.rD                 uniformly praised his energy, work and attitude towards leaming. Having *orked
         TERRY L KAIUR/A, HD
            KIRA MANUSIS, HD                   closely with Dr. Ali over the last year, I can say that he has lived up to these
              ocuuR PAHolocY                   commendations. I have worked with many residents and fellows at various
         LOIS M. MCNALLY, HD
                                               institutions and I can honestly say that Dr. Ali's enthusiasm is sincere and unique.
                    OCUIAN TRAUHA
      RONALD C. GENTILE, MD
       RICHARD B. ROSEN, MD
                                               Dr. Ali's attitude carries through to his research endeavors as well, He has initiated
                    OFFICE HAHAGER
                                               multiple research projects on our service, often locating the appropriate laboratories
                    MARA B, GOLD               for collaboration and independently seeking out sources of funding support. Most
   CLINICAL RESEARCH MAHAGER                   recently, Dr. Ali has been studying the course of uveitis in women relative to their
          KATY W. TAl, MA" cRc
                                               reproductive cycle. Amro was critical to the initiation of the project, but also to
                                               formulating the extension of this project, studying the role of estrogen as a
                                               protective factor in uveitis. He has not shied away from writing grants or IRB
                                               submissions, and has become increasingly facile at these tasks.

                                       3 IO   EAST I4T' STREET SUITE 3 19 SOUTH   2OO   OLD COUNTRY ROAD SUITE I30             2560 OCEAN AVENUE SUITE 2,A
                                       NEWYORK, NY       IOOO3                    MINEOLA,  NY IISOI                           BROOKLYN, NY I1229
                                       TEL    2l2-979-4500 FAX 212-979-4512       rEL 5t6-408-4900 FAX 5t6-408-49t   I         rEL   7t8-616-00s0   FAJ( 718-616-t I   l0


                                                                                  15
Case 1:19-cv-08324-DLC Document 1-5 Filed 09/06/19 Page 4 of 9




     In addition, Dr. Ali has shown his ability to collaborate with others, as he is
     involved in several resealch projects outside our service. He has regular
     interactions with residents and research fellows from other sewices and serves as a
     sounding board for new ideas. Dr. Ali's industriousness is demonstrated by his
     completion and joumal acceptance of a manuscript on uveitis and seronegative
     spondyloarthropathies within one rnonth of his arrival last year.
     Amro's character is beyond reproach. He has impressed me with his kindness and
     integrity during the time I have known him, In our uveitis clinic, the patient load
     can sometimes be upwards of 70 patients in a day. These clinic days could bring
     out the worst in a resident's or fellow's personality, and yet Amro contimres to treat
     each patient and co-worker with kindness and respect (in addition to remaining
     calm!). He is always respectfirl in his interactions with me and is a genuine
     pleasure to work with.
      In summary, I believe Dr. Ali to possess the qualities and character necessary to
     become a successful resident and an excellent ophthalmologist. His personality,
     intelligence and drive wiil be an asset to any program that is fortirnate to have trirn.
     Should you have any questions or require further information regarding Dr. Ali
     please do not hesitate to contact me directly.

      Sincerelv.



      Sanjay Kedhar, MD

      Cornea, Extemal Disease and Uveitis

      Assistant Professor of Ophthalmolo gy

      The New York Eye    &   Ear Infirmary

      New York Medical Coliese




                                      16
                            Case 1:19-cv-08324-DLC Document 1-5 Filed 09/06/19 Page 5 of 9

                                                 Affiliated Teaching              The New York Eye and Ear Infirmary
                                                 Hospital of New York              310 East 14th Street
                                                 Medical College
                                                                                   New York, NY 10003-4297


                                                                                  RoNru.o G, GrHnl.e, M.D.
                                                                                         FACs, FASR$
                                                                                  Associate PRoFEssoR oF OpHTHALMoLoGy
                                                                                  Co-DrREcroR, OcULAR TRAUMA SERV|GE
                                                                                  Coordinator Vitreoretinal Service
                                                                                  Retinal Consultations, Laser and Surgery
              October 1.2007
                                                                                  Phone:   (212J979-4120
                                                                                  Fax:     (212)979-4512

              RE: Amro M. Ali, M.D.

              Subject: Support for a position in an ophthalmology residency

              Dear Program Director:

              I have known Dr. Ali Arnro since June     2007, al which time he began a uveitis pre-
              residency fellowship at the New York Eye and Ear Infirmary undenthe supervision of Dr.
              Michael Samson. He per{ormed examinations, work-ups and treatment of uveitis
              patients and participated in many research projects and presentations.

              Dr' AliAmro graduated with honors from one of the oldest and mosi prestigious medical
              institution in Egypt, Alexandria University, in 1994. His exposure to ophthllmology has
              been extensive and diverse both in the United States and in Egypt. In Egypt he did three
              years of ophthalmology. His initial exposure to ophthalmology in'tne Staj6s began at
                                                                                                       the
              Harkness Eye lnstitute, Columbia-Presbyterian Medical Cenier under Dr, petei Gouras.
              He worked as a research assistant investigating RPE cell transplantation and gene
              therapy for retinitis pigrnentosa. This. experience sLemed to fortify his desire to complete
              formal training in the United States. He subsequently did a neuro-ophthalmolgy and
              medical retina fellowship at The Henry Ford Health Care System with'Dr. Barry-Skark,
              Dr. Paul Edwards, and Dr. Uday Desai. He also worked wit-h Dr. Hassen El Hakeem in
              Michagan prior to joining us at The New york Eye and Ear lnfirmary.

              At the New York Eye and Ear Infirmary, Amro became an active member of the uveitis
              service. He was very busy and was aclive in many research protocols. Amro was very
              dedicated and spent many late nights reading references and preparing for the next day.
              He was dedicated, respectable, and dependable. He is extiemely Conscientious and
              takes his responsibilities very seriously. He presented many cases to attending staff in
              addition to grand rounds.

              Professionally, Dr. Ali relates well to others. He is a team player and easy to get along
              with- He is eager to       learn and will make an outstanding resident a'id frtrte
              ophthalmologist. lt is with pleasure that I recommend Dr, Alito you for a position in an
              ophthalmology residency.

              Please feel free to contact me, if you have any other questions.




              Ronald C. Gentile,

€ontlnuurn   Health Partners, lnc.




                                                                 17
                                    Case 1:19-cv-08324-DLC Document 1-5 Filed 09/06/19 Page 6 of 9




                                           EYE CARE SERVICES
                                           Henry Ford f{osVital dJ &4edical Centers




Henry Ford Medicai Cener
Troy
                                           August 16,2005
lozc Llvemols
Troy, MI 48083-1214
(8t0) 528-2777 affice
(810) 689-5092 Fax

                                           RE:      Amro M. Ali, M.D.
Clinical Trials   Unit
Compre hensive Ophthalrnology              Dear Doctor:
Conlact Lens Service

Comea & Anterior Segment                   It gives me great pleasure to recommend Dr. Alifor a residency in
Eye fusearch Laboratories
                                           ophthalmotogy. Dr. Ali brings with him much experience in the
Claucoma
                                           field of ophthalmology. He also brings with him a great desire to
                                           increase his academic knowledge in this given field. He has
Keraorcfractive       Su    rgery
                                           completed a master's degree in Ophthalmology in Egypt, and
Laser Surgery
                                           subsequent to this, he finished a research fellowship at Harkens
Neuro-Ophthalmology                        Eye lnstitute at Columbia University in New york.
Ophtha lnric   Pa   tho.l   ogy

Oph$almic Photognphy                       we have had the pleasure of having Dr. Ali in our cepartment, at
OphtJralmic Ultnsonograplry
                                            the Henry Ford Health Systern Department of Ophthalmology,
Optical Shops
                                            since 2003. He has completed one year of fellowship in Neuro-
                                            ophthalmology and he has completed one year of lVledical Retina
Optomelry
                                            fellowship. He is cunently spending a few months with me in our
Orbiul Surge4,r
                                            Surgical Retina Department.
                                                                                    .
Pediatrie Ophthalmology             &
  Strabismus
                                            D.r-Ali has always been very eager to learn from the very moment
Rcconsrrucrive 8c P[asdc Surgery
                                            that he arrived at our hospital. Even though he was doing a
Rctina 8t Vtreous
                                            Neuro-ophthalmology fellowship, whenever he would run into me,
Visual Electrophysiology 8r
                                            he would always offer to spend time with me so that he could learn
  fsychophysics
                                            about the field of Retina and Vitreoretinal surgery. I have had the
                                            last few months' opportunity to have him participate in my clinics,
                                            and I find him to be a very eager worker who appreciates the role
                                            of running an efficient clinic. He is very sensibre and understands
                                            when it is appropriate to ask questions and also when it is
                                            appropriate not to ask questions. Our clinic is quite busy, in some
                                            cases up to 40 patients in a half day, and Dr. Ali has been very
                                            valuable in allowing us to run this clinic as efficienily as possible.

                                            lfind thatfor his level, he is quite competent and we would feel
                                            that if he was to come into the ophthalmology residency at a year
                                            one or year two level, he would be near the top of the class with
                                            regards to his didactic as well as procedural knowledge. I would
                                            also like to say that Dr. Ali is noi only interested in clinical work, but
                                            he has also had experience in our basic science raboratories and




                                                                               18
Case 1:19-cv-08324-DLC Document 1-5 Filed 09/06/19 Page 7 of 9




          frgs pgen doing some great work in the fierd of stem cerr research.
          I feel that Dr. Aliwould be a very valuable adoition
                                                               to a'residency
          program, and I give him my highest recommendations.

          ljr{gy*      any questions, do not hesitate to give me a cail at
                                                                           248-
          528-2777.


          Sincerely,



          Uday R. Desai, M.D,
          Director, Retina Service

          URD:ke




                                     19
   ?-r€   cd
               Case 1:19-cv-08324-DLC Document 1-5 Filed 09/06/19 Page 8 of 9

    WESTCHESTER MEDICAL CENTER                    DEPARTMENT OF SURGERY                             NEW YORK MEDICAL COLLEGE
J

    ACADEMIC HEALTH CgNTgR
    or NEw   YORK MEDICAL COLLEGE

                                                                                                      JAY   A. YELON, D.O., FACS
                                                                                                      AssocrATE PRoFEssoR oF SURGERY

                                                                                                      NEW YORK MEDICAL COLLEGE

                                                                                                      CFtrEI, TRAUMA & SURCICAL CRMCAL CARE

                                                                                                      WEsrcHEsrER MEDICAL CENTER


       Jwrc20,2007                                                                                     974-594-4829

                                                                                                       9"t4-493-722L

       Re: Amro Ali, MD                                                                                914-594=4359 FAX

                                                                                                       Euan: Jay_Yelon@n)mc.edu

       Dear Program Director:

       It is my pleasure to write this letter of support and recommendation for Dr. Amro Ali. I
       had the opportunity to become familiar with Dr. Ali during his PGY-I year in the General
       Surgery residency at the North Shore IJniversity Hospital in 2002. Dr. Ali was exfremely
       successful during his year at North Shore. He was well liked by the faculty and the
       surgical housestaff. His evaluations were universally excellent. Dr. Ali spent time with
       me on the trauma surgery service, as well as, time in the surgical intensive care unit.
       During both these rotations, Dr. Ali functioned at an extremely high level and performed
       at a much more senior level than his stated PGY-I level. His base knowledge u'as
       extremely solid.

       Dr. Ali has a strong interest in basic sciences and plans to incorporate this into his
       professional career in his development as an academic physician. His curriculum vitae
       supports his ongoing interest in basic science research.

       On a more personal note, Dr. Ali is a mature individual with focused goals for his
       professional future. As such, I recommend him to the highest degree without
       reservations. Should you have any questions regarding my recommendation of Dr. Ali,
       please feel free to contact me.

       Sincerely,

                 nn
                 nv
       Jay A. Yelon, DO, FACS, FCCM
       Associate Professor of Surgery & Anesthesiology
       Chiel Trauma & Surgical Critical Care
       Program Director, Surgical Critical Care
       New York Medical College
       Westchester Medical Center




                                                                 20                             NEw YoRK 10595
                    NEw yoRK MEDICAL CoLLEGE, DEPARTMENT oF SURGERY, MuNcER PAVTLLIoN, VALHALLA
             Case 1:19-cv-08324-DLC Document 1-5 Filed 09/06/19 Page 9 of 9



               NCRTH SHORE SURGICAL SPECIALISTS, M,D,. IlC,
                                         3'10 EASI SSi{E ROaD .          SJITE   203
                                              CNEAI   NEO(   NEW YOR,I( I    1Mg
                                        [616] d8?_8657       .   FAX (616]   8?e.m2
DOMINIC A. FILARDI, M.D., F.AC,S.                                                           Gen€rqtglrrgary
DOMINICK GADALFTA, M.D,, F"dC.$.                                                            Breosl9urgery
MARC L CREENWAID. M.D., F}.C.S., F/"S.C.RS.                                                 Colan & lteetd Stgery
DAVID C. LEVINE. M.D,, F}.C,S.                                                              Lopororcoplo, Abdornhqi Burger
Al.l@ELO J. PROCACCINO, lvlD., FAC.S.                                                       Ir.trgleol Anodogy
Ruqru- M. RE|SNER, M.D.,     F"q"C.S
                                                                                            Bqdqtrlo 8{.rrg6ry
LARSTGRTMAN. M.D.
SIJgAN M. PFII,ISCHI, M,D.


                                                                       Octobor 21,2002




       To Whom It May Concora:

       t ampleased    to write a professionnl lotter of rocomnendation for Dr. Asro Moharl.od
       Mohamciudali. Ihave had nqmemus opporfuaities to work with Dr. Ati in hle capacity as a.
       resident in the General Surgery Deparbent at Norfr Shors University Hospital. -Hir duties w6re
       that of an intem in tho Deparhneut of Goucral surgory. I have found hjm to bo an ercellont
       resident who is compleiely h:ustworthy and always follows through ou his dutios. Ho bas been a
       pleasure to work with, both in the operating room and in patient sare. I bavo heard nrrmeroug
       conpliments regarding the ease at which he geb along with staff, His sliDical slciils and bodsido
       rnnnslrverE were excellent erd ho is quick to bo of assistanco not only for his duties, but othen.
       His cfinical knowledge was at or above his stage. It is withoutheeitation ttrat I grvo him ny
       hig[est recommendation Thers is no Erestion in my mind that he will be an asset to q&icherer
       program is fortunate enough to have him as a residenl

       As always, if you have any questions regarding this residen! plga$e do nothesitate to cail.




                                                                       Assistant Directorof Surgery
                                                                        New Yorlc University Hospital
                                                                       Associate Director of Laparoseopic Surgery
                                                                        North Shore University Hospital
       LG:kl




                                                        21
